Citation Nr: 1741836	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  08-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected lumbar strain prior to April 2, 2008.

2.  Entitlement to an increased rating in excess of 10 percent from April 2, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By way of background, the Board notes that the previous May 2014 Board decision found that the July 2006 statement is more appropriately construed as a notice of disagreement rather than a new claim for increased rating.  As such, the Veteran's claim is considered from the date of his original claim, i.e., August 5, 2005.

An April 2008 rating decision granted an increased rating of 10 percent effective April 2, 2008.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2012, the Veteran appeared with his representative for a travel Board hearing before the undersigned.  In February 2010, the Veteran also appeared for a RO hearing.  A transcript of each proceeding has been associated with the record.  

This matter was remanded by the Board in March 2012, May 2014, and again in May 2017 for additional development.  The matter has been returned to the Board for appellate consideration.  





FINDINGS OF FACT

1.  Prior to April 2, 2008, the Veteran's lumbar strain was productive of limitation of motion functionally limited to, at worst, forward flexion to 90 degrees and muscle spasms without abnormal gait.

2.  From April 2, 2008, the Veteran's lumbar strain is productive of limitation of motion functionally limited to, at worst, forward flexion to 70 degrees and muscle spasms without abnormal gait.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for low back disability for the period prior to April 2, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a rating in excess of 10 percent for low back disability for the period since April 2, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in September 2005 and February 2007.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott, supra.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's thoracolumbar spine disability is currently evaluated as noncompensable prior to April 2, 2008, and 10 percent thereafter under the General Rating Formula for Disease and Injuries of the Spine, Diagnostic Codes 5235-5243.  Under Diagnostic Code 5237, a 10 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  A next-higher 40 percent rating is assigned where there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.
	
Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally, Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As indicated by Note (1), for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

	Factual Background

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The relevant evidence of record consists of the Veteran's VA and private treatment records, including VA examinations conducted in November 2005, May 2007, April 2008, May 2012, September 2015, and June 2017, as well as lay statements by the Veteran and other sources.

The report of the November 2005 VA examination reflects, in pertinent part, the Veteran's statements regarding constant pain in his low back, which he described as an 8 on a scale of 1 to 10.  At that time, the Veteran further reported flare-ups resulting from prolonged standing, i.e., 2 hours or more.  The Veteran reported he takes medication, i.e., Motrin, 2 or 3 times a day to help alleviate the pain.  Physical examination of the Veteran revealed a mild curvature of the spine; however, the Veteran was noted to have a normal gait.  The examiner further noted that the Veteran was moving rather slowly.  Range of motion (ROM) testing of the lumbar spine measured flexion to 95 degrees with mild pain, extension to 30 degrees "with a sensation of popping," lateral flexion and rotation to 40 degrees, bilaterally.  The examiner noted that there was no functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  Straight leg raising (SLR) test were performed and found to be negative.  Mild muscle spasms in the prevertebral muscles were noted.  Muscle strength, sensation, and reflexes were all found to be normal.  Imaging studies, i.e., X-rays, were performed and revealed a "negative spine evaluation."  The examiner diagnosed the Veteran with lumbar strain.  

Similar findings were noted at the May 2007 VA examination, except physical examination revealed normal curvature of the lumbar spine.  Additionally, no muscle spasms were noted.  Again, X-rays were performed and found to be normal.  The examiner diagnosed the Veteran with lumbar strain.  

The report of the April 2008 VA examination reflects, in pertinent part, the Veteran's statements regarding daily low back pain, which the Veteran described as 8 on a scale of 1 to 10.  The Veteran further indicated that he experienced flare-ups, described as 10 out of 10 at least twice a month and lasting 1 to 2 days.  Physical examination revealed a normal spinal curvature.  The examiner noted tenderness of the prevertebral muscles without spasms.  ROM testing of the lumbar spine measured flexion to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees, bilaterally, except left lateral flexion which was limited to 26 degrees.  The Veteran complained of pain at the extremes of motion.  Similar findings were noted after repetitive-use testing.  SLR test were negative.  Muscle strength, sensation, and reflexes were all found to be normal.  Imaging studies, i.e., a Magnetic Resonance Imaging (MRI), were performed and revealed "normal lordosis of the spine with well-maintained vertebral body height and alignment."  The intervertebral disc showed "desiccation without height loss."  No stenosis or obvious impingement was noted.  The examiner diagnosed the Veteran with degenerative disc desiccation with a small disc protrusion at L5-S1.

As mentioned, the Veteran testified at a hearing before the RO in February 2010.  At that time, the Veteran reported, in pertinent part, that his back condition had "gotten worse."  Specifically, the Veteran reported an increased difficulty with bending or prolonged sitting or standing due to his back pain.  The Veteran also reported experiencing muscle spasms at that time.  

Similarly, in January 2012, the Veteran testified at a travel Board hearing.  At that time, the Veteran again reported that his condition had worsened since the last April 2008 VA examination.  The Veteran did not explicitly indicate spasms; however, he did report he is currently taking prescribed muscle relaxers.  The Veteran also indicated he experiences flare-ups at least once a month, which the Veteran described as a "burning tightness in [his] lower trunk and [his] back."

The report of the May 2012 VA examination reflects, in pertinent part, the Veteran's statements regarding experiencing "popping . . . occasional locking, stiffness . . . [and] occasional unsteadiness."  The Veteran reported that prolonged sitting causes pain within 20-30 minutes.  At this time, the Veteran reported flare-ups occur "once every 4 months, usually with cold weather changes," which cause him to seek self-prescribed bed rest.  Physical examination revealed some tenderness and pain on palpation.  No guarding or muscle spasms were noted.  SLR test were negative; however, the examiner noted mild radiculopathy to the lower left extremity.  No atrophy or IVDS was noted.  ROM testing measured of the lumbar spine measured flexion to 80 degrees, extension to 20 degrees, and lateral flexion and rotation to 20 degrees, bilaterally.  The examiner noted that the "Veteran did not complain of pain with ROM testing, but more of [a] 'tightness.'"  Similar findings were noted after repetitive-use testing.  The examiner noted pain, less movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  An MRI was performed and revealed "left paracentral disc protrusion at L5-S1 attenuate left lateral recess and possibly impinges on the left S1 nerve root."  No arthritis was documented.  The examiner diagnosed the Veteran with lumbar strain with L5-S1 disc protrusion.  

The report of the September 2015 VA examination reflects, in pertinent part, the Veteran's statements regarding daily back pain that is especially stiff in the morning.  The Veteran reported he noticed new right lower extremity weakness and numbness/tingling.  Physical examination revealed localized tenderness over the paralumbar muscles.   ROM testing measured flexion to 80 degrees with pain, extension to 20 degrees with pain, and lateral flexion and rotation to 30 degrees, bilaterally.  No guarding or muscle spasms were noted.  No atrophy or ankylosis was noted.  No IVDS requiring physician prescribed bed rest was noted.  The examiner did note, however, moderate right lower extremity radiculopathy.  No other neurological abnormalities were noted.  Imaging studies were performed and were negative for arthritis.  The examiner diagnosed the Veteran with lumbar strain and degenerative disc desiccation. 

The report of the June 2017 VA examination reflects, in pertinent part, ROM testing which measured flexion to 70 degrees, extension to 15 degrees, and lateral flexion and rotation to 20 degrees, bilaterally.  The examiner indicated no pain was noted on examination.  Similar findings were noted after passive ROM and repetitive-use testing.  The examiner indicated that the ROM measurements provided account for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination after repetitive-use testing.  Physical examination revealed guarding; however, the examiner noted it does not result in abnormal gait.  No muscle spasms or atrophy were noted.  Muscle strength and reflexes were notes as normal.  Sensation was noted as normal, except in the bilateral feet were decreased sensation to light touch was noted.  SLR testing was negative.  No IVDS or ankylosis of the spine was noted.  The examiner diagnosed the Veteran with lumbar strain and lumbar radiculopathy.  

Medical treatment records dated between March 2005 and June 2017 reflect, in pertinent part, reports of ongoing low back pain resulting in slight decreased range of motion and muscle spasms.  In particular, a physical therapy noted dated in 2003 reflects ROM of the thoracic spine is within normal limits.  At that time, the Veteran was diagnosed with a mild back strain with instability.  Records dated in April 2006 reflect the Veteran's complaints of "back spasms off and on [for approximately] 2-3 years."  Records dated in December 2006 reflect the Veteran presented with complaints of sharp, piercing pain in his lower back.  At that time, the examiner noted a "labored gait."  Physical examination revealed normal lumbar lordosis, no spasms or tenderness.  ROM testing measured flexion "to his toes," and extension to 20 degrees.  SLR test were negative, bilaterally.  Records dated in November 2008 reflect a history of back spasms "for the past few years."  
Records dated in September 2009 reflect ROM testing which measured flexion "to his toes," albeit very slow and painful, and normal extension.  Records dated in December 2013 reflect full ROM of the back with non-antalgic gait.  The physician noted the Veteran is "able to heel/toe walk without issue."  The records also reflect sporadic complaints of muscle spasms without abnormal gait. 

	Analysis

A compensable rating prior to April 2, 2008

Based on a review of the evidence, the Board finds that an increased disability rating of 10 percent prior to April 2, 2008, for the Veteran's service-connected lumbar strain is warranted.

In making this finding, the Board accords significant probative weight to the VA examinations provided in November 2005, May 2007, and April 2008.  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  To that extent, the Board notes that retroactive motion testing cannot be performed to determine the range of motion in the manner now required by Correia.  An examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  

As previously mentioned, under Diagnostic Code 5237, a 10 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

Here, the November 2005 VA examination reflects ROM testing of the lumbar spine measured flexion to 95 degrees with mild pain, extension to 30 degrees "with a sensation of popping," lateral flexion and rotation to 40 degrees, bilaterally.  The examiner also noted mild muscle spasms in the prevertebral muscles, and a mild curvature of the spine; however, the examiner also noted the Veteran's gait was normal.  Similar findings regarding ROM were noted at the May 2007 and April 2008 VA examinations.  Specifically, ROM testing reflected forward flexion of the lumbar spine was limited to, at worst, 90 degrees.  Medical treatment records dated in April 2006 reflect the Veteran's complaints of "back spasms off and on [for approximately] 2-3 years."  Medical treatment records dated in November 2008 (although outside the staged rating period) reflect a history of back spasms "for the past few years."  

The Board notes that the Veteran does not meet the criteria for a compensable rating due to limitation of motion under Diagnostic Code 5237.  However, the Board finds that the medical evidence is, at the very least, in equipoise as to whether the Veteran experienced muscle spasms without abnormal gait or abnormal spine contour for the period prior to April 2, 2008.  Accordingly, the Board finds an increased disability rating of 10 percent prior to April 2, 2008, for the Veteran's service-connected lumbar strain is warranted.

The Board has also considered whether a rating in excess of 10 percent at any point prior to April 2, 2008, is warranted.  As will be further discussed below, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 10 percent at any point during the appeal period.

Rating in excess of 10 percent during the entirety of the appeal period

Given the above determination, the Board has considered whether an increased rating in excess of 10 percent at any point since August 5, 2005, is warranted.  Under Diagnostic Code 5237, a next-higher 20 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

Based on a review of the evidence, the Board finds that an increased disability rating in excess of 10 percent at any point since August 5, 2005 is not warranted.  In making this finding, the Board accords significant probative weight to the VA examinations provided in November 2005, May 2007, April 2008, May 2012, September 2015, and June 2017.  With regard to the previous VA examinations (excluding the most recent June 2017 examination), the Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  To that extent, the Board notes that retroactive motion testing cannot be performed to determine the range of motion in the manner now required by Correia.  An examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  

As previously mentioned, ROM testing in the November 2005, May 2007, and April 2008 VA examinations reflected forward flexion of the lumbar spine was functionally limited to, at worst, 90 degrees.  Thus, the Veteran does not meet the criteria for a compensable rating due to limitation of motion under Diagnostic Code 5237 at any point prior to April 2, 2008.  

The May 2012 and September 2015 VA examinations measured flexion of the lumbar spine to 80 degrees, and extension to 20 degrees, respectively.  Neither examination noted any guarding, muscle spasms, or ankylosis.  

The June 2017 VA examination measured flexion to 70 degrees, extension to 15 degrees, and lateral flexion and rotation to 20 degrees, bilaterally.  The examiner indicated no pain was noted on examination.  Similar findings were noted after passive ROM and repetitive-use testing.  The examiner indicated that the ROM measurements provided account for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination after repetitive-use testing.  Physical examination revealed guarding; however, the examiner noted it does not result in abnormal gait.  No muscle spasms were noted.

A next-higher 20 percent rating is not warranted in this case at any point since August 5, 2005, because there is no evidence of ROM greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  In that regard, the Board first notes that ROM testing reflected forward flexion of the lumbar spine was functionally limited to, at worst, 70 degrees at any point during the appeals period.  Next, the Board notes that the Veteran has continued to complain of muscle spasms during the appeals period.  For instance, the Veteran reported experiencing muscle spasms at his February 2010 DRO hearing.  Although the Veteran did not explicitly indicate spasms at his January 2012 hearing, he did report taking prescribed muscle relaxers.  Treatment records dated in August 2013 reflect continued complaints of muscle spasms.  However, with the exception of a treatment record dated in December 2006 indicating the Veteran had a "labored gait," the evidence of record has overwhelmingly shown the Veteran had a normal and/or steady gait throughout the entire appeals period.  The Board also notes that the November 2005 VA examination reflected a mild curvature of the spine; however, the examiner also noted the Veteran's gait was normal.  Moreover, imaging studies of the Veteran's spine since that time have all noted normal spinal curvature. 

The Board has also considered the Veteran's statements regarding symptoms experienced, such as the pain, stiffness, popping, and numbness.  The Veteran is clearly competent to report observable symptomatology.  However, as to the specific issue in this case, questions of nature and medical severity fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the current severity of the Veteran's service-connected lumbar strain is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of the medical nature and severity of his lumbar strain disability, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

The Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 204.  In that regard, the Board notes that since August 5, 2005, the Veteran is now rated as 10 percent disabled for his service-connected lumbar strain.  As this is the minimally compensable rating under the applicable Diagnostic Code, the Board notes that § 4.59 does not provide a basis for a higher disability rating.  

The Veteran has not contended, and the weight of the evidence does not otherwise show, that he is entitled to a separate compensable rating for a neurological abnormality (other than service-connected radiculopathy).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased rating in excess of 10 percent for the entirety of the appeals period.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, an increased disability rating in excess of 10 percent disabling is denied.


ORDER

Entitlement to an initial compensable rating of 10 percent, but no higher, for the period prior to April 2, 2008, is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Entitlement to an increased rating in excess of 10 percent since April 2, 2008, is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


